         Case 3:20-cv-00102-BSM Document 5 Filed 05/21/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

CLARENCE ANDERSON                                                          PLAINTIFF
ADC #165441

v.                          CASE NO. 3:20-CV-00102 BSM

MARTY BOYD et al.                                                       DEFENDANTS


                                        ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 4] is adopted, and this case is dismissed

without prejudice. Clarence Anderson’s motion to proceed in forma pauperis [Doc. No. 3]

is denied. If Anderson wishes to proceed, he must submit the filing fee of $400, together

with a motion to reopen the case, within ten days.

       IT IS SO ORDERED this 21st day of May, 2020.



                                                     UNITED STATES DISTRICT JUDGE
